___________

                                  No. 95-2103
                                  ___________


Robert Neil Joos, Jr.,                   *
also known as David Dean,            *
                                         *
              Appellant,             *
                                         *      Appeal from the United States
     v.                                  *      District Court for the Western
                                         *      District of Arkansas.
Deputy Ratliff, Benton County;   *
Deputy Spann, Benton County;             *           [PUBLISHED]
Sheriff Andy Lee; Unknown        *
Deputies, of Benton County Jail, *
                                         *
              Appellees.             *


                                  ___________

                      Submitted: March 18, 1996

                           Filed: October 11, 1996
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Robert Joos appeals from the district court's1 judgment in favor of
defendants following an evidentiary hearing in his 42 U.S.C. § 1983 action.
We conclude the force employed against Joos in connection with his arrest
was both de minimis and a reasonable response when Joos resisted officers'
attempts to effect his arrest and booking.        We further conclude that the
district court properly denied the remainder of Joos's claims and that an
extended discussion is unwarranted.      Accordingly, we affirm.




     The Honorable H. Franklin Waters, Chief Judge, United States
District Court for the Western District of Arkansas, adopting the
report and recommendation of the Honorable Beverly R. Stites,
United States Magistrate Judge for the Western District of
Arkansas.
MORRIS SHEPPARD ARNOLD, Circuit Judge, dissenting.


       The truncated statement of facts in the court's per curiam
opinion conceals from view what is important about this case.
Mr. Joos    claimed,    among    other    things,      that   Mr.    Ratliff    used
excessive force against him in order to secure his fingerprints.
Mr. Ratliff testified that Mr. Joos would not allow himself to be
fingerprinted and that Mr. Joos had made a fist with his thumb
tucked inside in order to prevent it.                   According to his own
account, Mr. Ratliff then seized Mr. Joos, pressed his thumb
against Mr. Joos's mandibular nerve junction below his jaw, and
repeatedly pushed his thumb forward toward Mr. Joos's nose in an
effort to compel him to open his hand.                Indeed, Mr. Ratliff felt
obliged to repeat this maneuver two or three times the next day
before Mr. Joos finally relented.         The magistrate judge, as she had
to, accepted Mr. Ratliff's testimony as true, but concluded that
Mr. Joos was a pre-trial detainee and that Mr. Ratliff's actions
were   "reasonably     related    to     goals   of     obtaining     plaintiff's
identity..."


       Though the matter is not entirely free from doubt, my own
evaluation of the undisputed facts in this case leads me to the
conclusion that, at the time of the incidents of which Mr. Joos
complains, he was an arrestee, not a pre-trial detainee, and
that his    allegations    are    therefore      to    be   judged    against   the
reasonableness requirements of the fourth amendment.                 See Graham v.
Connor, 440 U.S. 386, 395 (1989).            Whether the force exerted on
Mr. Joos in this case was constitutional, therefore, depends on
whether it appears to have been reasonable in the circumstances in
which it was resorted to.
       Because determining reasonableness requires a comparison of
ends and means, I take it that it is proper to evaluate the

                                       -2-
importance of the object that the force was employed to achieve.
Preventing the escape of a dangerous felon, for instance, or




                               -3-
preventing an assault on an officer, would be objects that would
legitimate   a   large   amount   of    force   indeed.   But   here,   the
fingerprinting of Mr. Joos was collateral to the core objects of a
criminal proceeding.     There is no finding that Mr. Joos's identity
was not known, or, even if it was not, that that would have
interfered with prosecuting him for the offense with which he was
charged.   So the object of the force, namely, to secure Mr. Joos's
fingerprints, seems not to have been essential to the achievement
of a compelling government objective.           At the means end of the
inquiry, it seems evident that the amount of force used against
Mr. Joos was not de minimis, that it was resorted to repeatedly,
and that it caused Mr. Joos not inconsiderable pain -- enough
indeed to cause him to do something that he very much did not want
to do.


     Under these circumstances, I cannot say that the force applied
to Mr. Joos was reasonable.            In fact, using force to extract
information from the bodies of persons accused of crime can rarely
be reasonable.      I would therefore reverse the district court's
judgment and remand the case for an inquiry into Mr. Joos's damages
on this aspect of his complaint.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -4-